ORDER

PER CURIAM.
Defendant appeals his conviction, by a jury, of one count of passing a bad check, § 570.120, RSMo 1986. The jury verdict assessed a fine, the amount to be determined by the court. The court fined defendant $7,881.94 plus court costs. It stayed execution of the fine for thirty days. If defendant made full restitution within that period, the fine would be reduced to $3,915.97. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.-25(b).